Citation Nr: 1607033	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-29 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder (MDD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.K., Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2014, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268(1998).
 
The Board will address PTSD separately from the other psychiatric disabilities, as the criteria for service connection for PTSD differ from the criteria for other psychiatric disabilities. 

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently have a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter in August 2007.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and VA treatment records have been obtained.

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  Of note, neither the Veteran nor his representative has objected to the adequacy of any of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board takes note of the Veteran's August 2014 statement asserting that he was previously diagnosed with PTSD, and that the VA examiner declining to diagnose him with such confused him and he disagreed with the statement.  Although the Board acknowledges the Veteran's statements, it finds that the March 2014 VA examiner provided a clear rationale as to the element that was missing for a PTSD diagnosis.  Therefore, the Board finds that the March 2014 VA examiner's opinion is probative evidence, and the examination is considered adequate for rating purposes.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Merits

The Veteran submitted a claim seeking service connection for PTSD in August 2007.  He alleged that he had PTSD as a result of exposure to several in-service stressors, including fear for his life during a hostile military situation.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) and the Diagnostic and Statistical Manual of Mental Disorders, (DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

At the outset, with regard to the first element necessary for a grant of service connection for PTSD, the Board notes that the weight of the evidence is against a finding that the Veteran has met the criteria for an Axis I  diagnosis of PTSD at any time during the course of his appeal.  

In 2006 and 2007, the Veteran began seeking treatment for symptoms of depression at the Montgomery VAMC.  During such treatment, specifically at a May 26, 2006 treatment session, the Veteran reported being depressed and did not care if he lived or died, but denied suicidal ideation.  He had poor appetite and insomnia, was irritable but not violent.  The examining medical professional found the Veteran to be polite and intelligent, alert and cooperative.  He diagnosed him with Axis I MDD and a passive personality.  Following this session, the Veteran returned to the VAMC in March 1, 2007.  At that point he was seen for ongoing symptoms of depression and anxiety.  He reported being sleepy in the morning and not sleeping at night as well as being anxious and nervous most of the time.  The VA psychiatrist associated the Veteran's symptoms with an impression of PTSD, although no explanation was provided as to how the diagnostic criteria for PTSD were actually met.

In March 2014, the Veteran was afforded a VA examination and the examiner indicated that the Veteran did not meet the DSM criteria for a diagnosis of PTSD; instead, he was diagnosed with major depressive disorder.  At that examination, the examiner noted that upon examination of the Veteran it appeared that he did not have clinically significant functional impairment to support a diagnosis of PTSD.  Specifically, the Veteran had a successful vocational history and attended social activities on a regular basis, and his reports of feeling depressed a couple of times a week with nightmares a couple of times a month did not qualify as PTSD.  The examiner therefore declined to diagnose the Veteran with PTSD. 

The Board acknowledges that PTSD diagnosis made by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  However, as here, when one doctor has found that a diagnosis of PTSD is warranted and another doctor has found that it is not, the Board must assess the weight and probative value to be afforded to each piece of evidence.

While evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrier v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).  Here, two psychiatric diagnoses are of record, and each was provided by a medical professional who was presumably qualified by training and experience to render the opinion.  As such, each of these records is found to be competent and credible and each therefore constitutes probative evidence.  However, it is the role of the Board as fact finder to determine what evidence is the most probative.

The Board finds that the more recent medical opinion of March 2014 included exact detailing as to why the Veteran did not meet the DSM criteria.  Given that the only records which find that the Veteran have PTSD fail to actually explain why he warrants such a diagnosis, those records are found to be less probative, than the examination report which provides the specific reason a diagnosis of PTSD is not  warranted, and therefore entitled to reduced weight.  

What this means is that the Board does not believe that the Veteran's psychiatric symptomatology has warranted a diagnosis of PTSD at any time during the course of his appeal.  In reaching this conclusion, the Board acknowledges the fact that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).  Here, however, while provisional diagnoses of PTSD may have been rendered, the Board believes that a conclusive medical determination had not been reached regarding the appropriate diagnosis for the Veteran's psychiatric symptomatology.  As explained above, the weight of evidence suggests that PTSD was not in fact the appropriate diagnosis for the Veteran's psychiatric symptomatology at any time during the course of his appeal.  As such, the Board concludes that these provisional diagnoses lack the medical foundation to establish the presence of PTSD the course of the Veteran's appeal.

VA treatment records have also been reviewed, but there is no suggestion in these records that the Veteran meets the Axis I criteria for PTSD as a result of his military service.  Of noted, a PTSD screen was negative in July 2011.

Accordingly, in light of the lack of a diagnosis of PTSD, the claim for PTSD must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board takes note of the Veteran's own statements regarding his belief that he experienced PTSD, in particular his August 2009 statement associated with his VA Form 9 and his August 2014 correspondence.  The Board readily acknowledges that the Veteran is competent to report his symptoms of depression, or observations thereof, since he was discharged from military service.  The Veteran himself is equally competent to identify stressful events that occurred during military service.  However, there is no indication that either the Veteran is competent (meaning medically qualified) to diagnose a psychiatric disorder, such as PTSD, and relate it to in-service stressful events.  While lay testimony is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing PTSD, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they have received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The identification and classification of a psychiatry disorder is also a medical determination.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Based on the above findings, the Veteran's claim for service connection for PTSD is denied.  


ORDER

Service connection for PTSD is denied.  


REMAND

The Board notes that the Veteran contends that he experiences depression as a result of his service.  Specifically, he has averred that his experiences in service have caused him to have symptoms of depressed mood and disturbances of motivation and mood.  The Board further notes that the Veteran's claimed stressor of experiencing fear of hostile military situations while serving as a security policeman in Korea and Thailand have been conceded, as his military personnel records have been obtained and they indicate that the Veteran did in fact serve as a security policeman in Korea and Thailand during his period of service.  

Therefore, in light of the above, the Board finds that the Veteran was afforded a VA examination in March 2014 to determine the etiology of any diagnosed acquired psychiatric disability, including whether it was caused by or related to his service.  The March 2014 examiner stated that the Veteran's depression was not due to or caused by his military experience.  However, the Board notes that although the examiner reviewed the Veteran's medical history and conducted an in-person examination of him, he failed to provide a rationale to support his opinion.  Furthermore, the examiner only addressed the Veteran's diagnosis of major depressive disorder, failing to acknowledge his prior October 2007 diagnosis of anxiety disorder by Dr. Baltz.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the May 2014 VA examination, or if he is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided. 
	
The examiner should answer the following: 

Is it at least as likely as not that the Veteran's acquired psychiatric disability, other than PTSD, to include major depressive disorder and generalized anxiety disorder, either began during or were otherwise caused by his military service.  Why or why not?  In doing so, the examiner should address the Veteran's credible reports of depression and mood disturbances, to include any notation of such on any obtained VA treatment records.     

2.  After completing all indicated development, readjudicate the claim for service connection for an acquired psychiatric disorder other than PTSD.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


